Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clams 1, 5, 7, 11, and 13 are pending for examination. Claims 1, 7, and 13 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 05/17/2021. As directed by the amendment, claims 1, 5, 7, 11, and 13 are amended. Claims 2-4, 6, 8-10, 12, and 14-16 are cancelled. 

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant argues: the Applicant submits that Wiles discloses about examining an interaction of weather conditions and crop management practices to model a risk of pest occurrence in a targeted field over a specific time period and generate a prediction of the pest occurrence in the targeted field. On the other hand, the claimed subject-matter of the instant application discloses that field specific pest instance forecasting model is generated based on historical information on pesticide usage and field specific farming practices or agronomic information. Herein, the Applicant submits that the use of historical information on pesticide usage and field specific farming practices, has a clear technical purpose and advantage over Wiles, i.e., the historical pesticide data like instance of pesticide application, quantity of the pesticide used, fraction of total section area covered at each instances of pesticide spray, type of spray applied provides information about the actual pest infestation instances. The Applicant asserts that the crowd-sourced pest and disease model of Wiles considers crowd-sourced information related to pest presence, weather conditions and crop management practices, to assess the risk of pest occurrence in the targeted field. Moreover, Wiles nowhere in the entirety disclosed about the use of historical information on pesticide AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.116Page 14Serial Number: 15/648,209Filing Date: July 12, 2017Title: SYSTEMS AND METHODS FOR PEST FORECASTING USING HISTORICAL PESTICIDE USAGE INFORMATIONusage/application associated with a pest in a geo-location under consideration, to assess the risk of pest occurrence in the targeted field. 
Examiner respectfully disagrees Wiles discloses in Col 7 line 13-18, “Input data 110 also comprises meteorological and climatological data 114, which at least includes recent and current field-level weather data and short-term weather forecast data for both reporting fields 104 and targeted fields 106, and may further include historical, predicted, and other weather information”. As seen in Fig 1 of Wiles the input data 
	Applicant argues: According to Wiles, the specific time period for the occurrence of pest infestation is predicted based on the growth stage of the crop in the targeted field, the known life cycle and biological characteristics of the pest and known crop management activity. On the complete contrary to Wiles, the present claimed subject matter discloses about estimating the life cycle stage of the pest when it starts affecting the plant based on the historical information of the pesticide data such as the pesticide application date (t1) and the quantity of pesticide applied. Wiles does not disclose about considering the pesticide application date and the quantity of pesticide applied while estimating the time period for the occurrence of pest infestation. Thus, the Applicant asserts that the method of estimating the time instance indicating the life cycle stage of the pest when it starts affecting the plant disclosed in the instant application, is completely different from the method of estimating the time period for the occurrence of pest infestation disclosed by Wiles.
	Examiner respectfully disagrees, the claims do not recite limitations regarding pesticide application date (t1) and the quantity of pesticide is described as possibly being one of the received first set of inputs. Pesticide application is also mentioned as a possible first set of inputs, but no limitation describes the calculated application date (t1) or the pesticide application delay described in Fig 3 of applicants specification.
The remaining arguments are moot in view of a new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 9563852 B1, hereafter "Wiles") in view of Benkert et al. (US20160019560, hereinafter "Benkert"), Lin et al.(US 20160150744, hereinafter "Lin"), Arya et al. ("PREDICTING PEST POPULATION USING WEATHER VARIABLES : AN ARIMAX TIME SERIES FRAMEWORK", hereafter "Arya") and Gavhale et al. (Unhealthy Region of Citrus Leaf Detection Using Image Processing Techniques, hereafter "Gavhale").

Regarding Claim 1
Wiles discloses: A processor implemented method (200) comprising: receiving a first set of inputs pertaining to agronomic information thereof (202), ([Col 5 line 23-59 and Fig 1] “The crowd-sourced pest and disease model 100 performs these functions by ingesting, retrieving, requesting, receiving, acquiring or otherwise obtaining input data 110 that includes reported pest presence data 111 for one or more reporting fields 104. Pest presence data 111 indicates that a specific pest 102 is present in the reporting field 104... Pest presence data 111 may also include abundance data indicative of a pest density or severity rating when a pest is present.” Examiner reads input data 110 as the first set of inputs pertaining to agronomic information.); 
estimating, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location (204) ([Col 8 line 54-57 and Fig 1] “the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.” Examiner interprets the time period for infestation as a time instance (to) pertaining to an affecting stage. The risk assessment profile 145 is based on input data 110 and GPS data 113 (i.e. geo-location 204).); 
receiving a second set of inputs pertaining to historical weather data associated with the geo-location under consideration ([Col 7 line 13-18] “Input data 110 also comprises meteorological and climatological data 114, which at least includes recent and current field-level weather data and short-term weather forecast data for both reporting fields 104 and targeted fields 106, and may further include historical, predicted, and other weather information” Examiner reads meteorological and climatological data 114 as the second set of inputs and the specified field as the geo location.); 
generating a pest forecasting model for each pest, wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period ([Col 17 line 59-63 and Fig 1] “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.” Examiner interprets the pest and disease model 100 as the pest forecasting model corresponding to the time instances described in Col 8 lines 49-54 (see above limitation). The forecasting model is trained with sub-sample information (i.e. a portion of data received) and additional input data. Fig 1 outlines the steps for generating the predication (122) and shows meteorological and climatological data 114 (i.e. the second set of inputs) as part of generating the model and training.); 
validating and adapting the optimum pest forecasting model based on reported first set of inputs ([Col 17 line 59], Wiles “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.”), by: 
receiving images from the reported first set of inputs ([Col 8 line 58], Wiles “Input data 110 may also include many other types of data that can be used by the crowd-sourced pest and disease model… Such other data may include imagery data”);
Wiles does not explicitly disclose: receiving a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration, wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application;
However, Benkert discloses in the same field of endeavor: receiving a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under ([Para 0040, 43] “At each data collection point 220, the scout may gather crop data and environmental data” Examiner reads a data collection point as a geo-location under consideration.), wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application ([Para 0043] “The data for the farm may include… records of past watering prescriptions, fertilizer prescriptions, and pesticide prescriptions, records of previous harvest yields, and the like.” [Para 0050] “the cloud server may make recommendations… based on data received from the scouting report and from other sources. Such data may include the type of crop… historical weather, predicted weather, and historical pesticide and fertilizer prescriptions.” Examiner reads historical pesticide prescriptions as stating a quantity of the pesticide.);
It would have been obvious of one of skill in the art at the time of filing to combine the reported/crowd source data taught by Wiles with the received scouting report taught by Benkert. Doing so gathers data and provides agricultural situational awareness (Para 0003, Benkert).
Wiles in view of Benkert does not explicitly disclose: estimating a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to) (206), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation; generating a pest forecasting model for each pest -1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs;
	However, Lin discloses in the same field of endeavor: estimating a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) ([Para 0032 and Fig 3] “In Step S301, at a specific time of each day, the system monitoring an insect amount of the crop over a period of time,” Examiner reads an insect amount at a specific time as a time instance t-1 pertaining to an inoculation stage.) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to) (206), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation ([Para 0040] “for the purpose of accurately determine the timing as well as the amount of pesticide applying, it is necessary to establish a growth cycle database containing information of every growth stage of the crop and determining whether the insect amount exceeds a certain standard requiring pesticide application at a specific growth stage of the crop.” Examiner interprets insect amount (i.e. pest amount) at a specific growth stage of the crop as a life cycle of the pest affecting the vegetation (i.e. weather conducive lag (T).); generating a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs ([Para 0034 and Fig 3], Lin “In Step 302, the system actuates a pesticide-applying device and determines a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter.” Examiner reads determining a pesticide applying time via a calculated pest amount as a generated pest forecasting model and the environmental parameters as the second set of inputs.); 
It would have been obvious of one of skill in the art at the time of filing to combine the pest and disease modeling framework taught by Wiles with the agricultural situational awareness tool taught by Benkert and the method of for applying a pesticide to a crop taught by Lin. Doing so can manage pesticide-supplying in real time (Para 0006, Lin).
Wiles in view of Benkert and Lin does not explicitly disclose: testing accuracy of the pest forecasting model; generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model;
However, Arya discloses in the same field of endeavor: testing accuracy of the pest forecasting model (“[Page 385 Section Validation of models for hold-out data] “A comparative study of forecasts by these models was carried out on the basis of Relative Mean Absolute Prediction Error (RMAPE)… The RMAPE values for Jassids, Whitefly and Thrps for Guntur and Faridkot districts are found to be 8.28, 6.71, 8.67, 8.91, 7.76 and 9.25%, respectively. It may be noted that models for all the three pests in two districts perform quite satisfactorily as the RMAPE values are less than 10%. Further, it is to be noted that in both districts, the population of Whitefly is best predicted followed by Jassids and Thrips.” Examiner interprets the model error calculation (RMAPE) as testing the accuracy of the model.); 
generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model ([Page 385 Section Diagnostic Checking]“The model verification is concerned with checking the residuals of the model to see if they contained any systematic pattern which still could be removed to improve the chosen ARIMAX model, which has been done through examining the autocorrelations and partial autocorrelations of the residuals of various orders.” Examiner interprets model verification of the AIRMAX model as generating the forecast models with the highest test accuracy. Time series weather variables are considered in the ARIMAX model as well as error on page 382 Section AIRMAX Model.);
It would have been obvious of one of skill in the art at the time of filing to combine the pest and disease model taught by Wiles with the agricultural situational awareness tool taught by Benkert with the method of for applying a pesticide to a crop taught by Lin with the relative mean absolute prediction error calculation taught by Arya. Doing so can evaluate forecasting prediction error (Abstract, Arya).
Wiles in view of Benkert, Lin, and Arya does not explicitly disclose: filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images; analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture; computing maturity of the pest based on the analyzed one or more features; adapting the optimum forecasting model based on the computed maturity of the pest;
However, Gavhale discloses in the same field of endeavor: filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images ([Section C. Image Segmentation and [Fig 2] “Image segmentation is process used to simplify the representation of an image into something that is more meaningful object of interest… Kmeans clustering is used to separate the leaf image into different clusters if a leaf contains more than one disease.”); 
analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture ([Section D. Feature Extraction] “Image features usually include color, shape and texture features in image processing”); 
computing maturity of the pest based on the analyzed one or more features ([Section E. Classifier] “The Support Vector Machine (SVM) classifiers differentiate citrus leaf disease i.e. canker and anthracnose.” Examiner interrupts the model prediction as a computed maturity.); and 
adapting the optimum forecasting model based on the computed maturity of the pest ([Section E. Classifier] “The different training and testing samples are used while performing training and testing using classifier mention in table-II and the accuracy of the system is based on the performance evaluation parameter i.e. false acceptance rate (FAR) is 4%, false recognition rate (FRR) is 3% and the genuine acceptance rate (GAR) is 96% for the SVM RBF classifier.”).
(Abstract, Gavhale).

Regarding Claim 7
Wiles discloses: A system (100) comprising: one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to:
receive a first set of inputs pertaining to agronomic information thereof ([Col 5 line 23-59 and Fig 1] “The crowd-sourced pest and disease model 100 performs these functions by ingesting, retrieving, requesting, receiving, acquiring or otherwise obtaining input data 110 that includes reported pest presence data 111 for one or more reporting fields 104. Pest presence data 111 indicates that a specific pest 102 is present in the reporting field 104... Pest presence data 111 may also include abundance data indicative of a pest density or severity rating when a pest is present.” Examiner reads input data 110 as the first set of inputs pertaining to agronomic information.); estimate, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location ([Col 8 line 54-57 and Fig 1] “the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.” Examiner interprets the time period for infestation as a time instance (to) pertaining to an affecting stage. The risk assessment profile 145 is based on input data 110 and GPS data 113 (i.e. geo-location 204).); receive a second set of inputs pertaining to historical weather data associated with the geo- location under consideration ([Col 7 line 13-18] “Input data 110 also comprises meteorological and climatological data 114, which at least includes recent and current field-level weather data and short-term weather forecast data for both reporting fields 104 and targeted fields 106, and may further include historical, predicted, and other weather information” Examiner reads meteorological and climatological data 114 as the second set of inputs and the specified field as the geo location.); generate a pest forecasting model, wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period ([Col 17 line 59-63 and Fig 1] “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.” Examiner interprets the pest and disease model 100 as the pest forecasting model corresponding to the time instances described in Col 8 lines 49-54 (see above limitation). The forecasting model is trained with sub-sample information (i.e. a portion of data received) and additional input data. Fig 1 outlines the steps for generating the predication (122) and shows meteorological and climatological data 114 (i.e. the second set of inputs) as part of generating the model and training.); 
, wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application;
However, Benkert discloses in the same field of endeavor: receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration ([Para 0040] “At each data collection point 220, the scout may gather crop data and environmental data” Examiner reads a data collection point as a geo-location under consideration.), wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application ([Para 0043] “The data for the farm may include… records of past watering prescriptions, fertilizer prescriptions, and pesticide prescriptions, records of previous harvest yields, and the like.” [Para 0050] “the cloud server may make recommendations… based on data received from the scouting report and from other sources. Such data may include the type of crop… historical weather, predicted weather, and historical pesticide and fertilizer prescriptions.” Examiner reads historical pesticide prescriptions as stating a quantity of the pesticide.);
It would have been obvious of one of skill in the art at the time of filing to combine the reported/crowd source data taught by Wiles with the received scouting report taught (Para 0003, Benkert).
Wiles in view of Benkert does not explicitly disclose: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation; generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs;
However, Lin discloses in the same field of endeavor: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) ([Para 0032 and Fig 3] “In Step S301, at a specific time of each day, the system monitoring an insect amount of the crop over a period of time,” Examiner reads an insect amount at a specific time as a time instance t-1 pertaining to an inoculation stage.) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation ([Para 0040] “for the purpose of accurately determine the timing as well as the amount of pesticide applying, it is necessary to establish a growth cycle database containing information of every growth stage of the crop and determining whether the insect amount exceeds a certain standard requiring pesticide application at a specific growth stage of the crop.” Examiner interprets insect amount (i.e. pest amount) at a specific growth stage of the crop as a life cycle of the pest affecting the vegetation (i.e. weather conducive lag (T).); generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs ([Para 0034 and Fig 3], Lin “In Step 302, the system actuates a pesticide-applying device and determines a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter.” Examiner reads determining a pesticide applying time via a calculated pest amount as a generated pest forecasting model and the environmental parameters as the second set of inputs.); 
It would have been obvious of one of skill in the art at the time of filing to combine the pest and disease modeling framework taught by Wiles with the agricultural situational awareness tool taught by Benkert and the method of for applying a pesticide to a crop taught by Lin. Doing so can manage pesticide-supplying in real time (Para 0006, Lin).
Wiles in view of Benkert and Lin does not explicitly disclose: testing accuracy of the pest forecasting model; generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model;
(“[Page 385 Section Validation of models for hold-out data] “A comparative study of forecasts by these models was carried out on the basis of Relative Mean Absolute Prediction Error (RMAPE)… The RMAPE values for Jassids, Whitefly and Thrps for Guntur and Faridkot districts are found to be 8.28, 6.71, 8.67, 8.91, 7.76 and 9.25%, respectively. It may be noted that models for all the three pests in two districts perform quite satisfactorily as the RMAPE values are less than 10%. Further, it is to be noted that in both districts, the population of Whitefly is best predicted followed by Jassids and Thrips.” Examiner interprets the model error calculation (RMAPE) as testing the accuracy of the model.); generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model ([Page 385 Section Diagnostic Checking]“The model verification is concerned with checking the residuals of the model to see if they contained any systematic pattern which still could be removed to improve the chosen ARIMAX model, which has been done through examining the autocorrelations and partial autocorrelations of the residuals of various orders.” Examiner interprets model verification of the AIRMAX model as generating the forecast models with the highest test accuracy. Time series weather variables are considered in the ARIMAX model as well as error on page 382 Section AIRMAX Model.);
It would have been obvious of one of skill in the art at the time of filing to combine the pest and disease model taught by Wiles with the agricultural situational awareness (Abstract, Arya).
Wiles in view of Benkert, Lin,and Arya discloses validating and adapting the optimum pest forecasting model based on reported first set of inputs ([Col 17 line 59], Wiles “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.”), by: receiving images from the reported first set of inputs ([Col 8 line 58], Wiles “Input data 110 may also include many other types of data that can be used by the crowd-sourced pest and disease model… Such other data may include imagery data”) but does not explicitly disclose: filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images; analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture; omputing maturity of the pest based on the analyzed one or more features; adapting the optimum forecasting model based on the computed maturity of the pest;
However, Gavhale discloses in the same field of endeavor: filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images ([Section C. Image Segmentation and [Fig 2] “Image segmentation is process used to simplify the representation of an image into something that is more meaningful object of interest… Kmeans clustering is used to separate the leaf image into different clusters if a leaf contains more than one disease.”); 
analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture ([Section D. Feature Extraction] “Image features usually include color, shape and texture features in image processing”); computing maturity of the pest based on the analyzed one or more features ([Section E. Classifier] “The Support Vector Machine (SVM) classifiers differentiate citrus leaf disease i.e. canker and anthracnose.” Examiner interrupts the model prediction as a computed maturity.); and adapting the optimum forecasting model based on the computed maturity of the pest ([Section E. Classifier] “The different training and testing samples are used while performing training and testing using classifier mention in table-II and the accuracy of the system is based on the performance evaluation parameter i.e. false acceptance rate (FAR) is 4%, false recognition rate (FRR) is 3% and the genuine acceptance rate (GAR) is 96% for the SVM RBF classifier.”).
It would have been obvious of one of skill in the art at the time of filing to combine processed imagery data taught by Wiles with the agricultural situational awareness tool taught by Benkert with the method of for applying a pesticide to a crop taught by Lin with the relative mean absolute prediction error calculation taught by Arya, and the Image processing techniques taught by Gavhale. Doing so can provide image processing techniques used in performing early detection of plant diseases (Abstract, Gavhale).

Regarding Claim 13
Wiles discloses: A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: receive a first set of inputs pertaining to agronomic information thereof ([Col 5 line 23-59 and Fig 1] “The crowd-sourced pest and disease model 100 performs these functions by ingesting, retrieving, requesting, receiving, acquiring or otherwise obtaining input data 110 that includes reported pest presence data 111 for one or more reporting fields 104. Pest presence data 111 indicates that a specific pest 102 is present in the reporting field 104... Pest presence data 111 may also include abundance data indicative of a pest density or severity rating when a pest is present.” Examiner reads input data 110 as the first set of inputs pertaining to agronomic information.); estimate, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location ([Col 8 line 54-57 and Fig 1] “the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.” Examiner interprets the time period for infestation as a time instance (to) pertaining to an affecting stage. The risk assessment profile 145 is based on input data 110 and GPS data 113 (i.e. geo-location 204).); receive a second set of inputs pertaining to historical weather data associated with the geo- location under consideration ([Col 7 line 13-18] “Input data 110 also comprises meteorological and climatological data 114, which at least includes recent and current field-level weather data and short-term weather forecast data for both reporting fields 104 and targeted fields 106, and may further include historical, predicted, and other weather information” Examiner reads meteorological and climatological data 114 as the second set of inputs and the specified field as the geo location.); generate a pest forecasting model, wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period ([Col 17 line 59-63 and Fig 1] “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.” Examiner interprets the pest and disease model 100 as the pest forecasting model corresponding to the time instances described in Col 8 lines 49-54 (see above limitation). The forecasting model is trained with sub-sample information (i.e. a portion of data received) and additional input data. Fig 1 outlines the steps for generating the predication (122) and shows meteorological and climatological data 114 (i.e. the second set of inputs) as part of generating the model and training.); 
Wiles does not explicitly disclose: receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration, wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application;
However, Benkert discloses in the same field of endeavor: receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under ([Para 0040] “At each data collection point 220, the scout may gather crop data and environmental data” Examiner reads a data collection point as a geo-location under consideration.), wherein the first set of inputs pertaining to the pesticide application include one or more of date of the pesticide application, quantity of the pesticide, dosage of the pesticide, area covered during each instance of the pesticide application, type of the pesticide and method of application ([Para 0043] “The data for the farm may include… records of past watering prescriptions, fertilizer prescriptions, and pesticide prescriptions, records of previous harvest yields, and the like.” [Para 0050] “the cloud server may make recommendations… based on data received from the scouting report and from other sources. Such data may include the type of crop… historical weather, predicted weather, and historical pesticide and fertilizer prescriptions.” Examiner reads historical pesticide prescriptions as stating a quantity of the pesticide.);
It would have been obvious of one of skill in the art at the time of filing to combine the reported/crowd source data taught by Wiles with the received scouting report taught by Benkert. Doing so gathers data and provides agricultural situational awareness (Para 0003, Benkert).
Wiles in view of Benkert does not explicitly disclose: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation; generate a pest forecasting model for each pest corresponding 
However, Lin discloses in the same field of endeavor: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) ([Para 0032 and Fig 3] “In Step S301, at a specific time of each day, the system monitoring an insect amount of the crop over a period of time,” Examiner reads an insect amount at a specific time as a time instance t-1 pertaining to an inoculation stage.) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation ([Para 0040] “for the purpose of accurately determine the timing as well as the amount of pesticide applying, it is necessary to establish a growth cycle database containing information of every growth stage of the crop and determining whether the insect amount exceeds a certain standard requiring pesticide application at a specific growth stage of the crop.” Examiner interprets insect amount (i.e. pest amount) at a specific growth stage of the crop as a life cycle of the pest affecting the vegetation (i.e. weather conducive lag (T).); generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs ([Para 0034 and Fig 3], Lin “In Step 302, the system actuates a pesticide-applying device and determines a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter.” Examiner reads determining a pesticide applying time via a calculated pest amount as a generated pest forecasting model and the environmental parameters as the second set of inputs.); 
It would have been obvious of one of skill in the art at the time of filing to combine the pest and disease modeling framework taught by Wiles with the agricultural situational awareness tool taught by Benkert and the method of for applying a pesticide to a crop taught by Lin. Doing so can manage pesticide-supplying in real time (Para 0006, Lin).
Wiles in view of Benkert and Lin does not explicitly disclose: testing accuracy of the pest forecasting model; generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model;
However, Arya discloses in the same field of endeavor: testing accuracy of the pest forecasting model (“[Page 385 Section Validation of models for hold-out data] “A comparative study of forecasts by these models was carried out on the basis of Relative Mean Absolute Prediction Error (RMAPE)… The RMAPE values for Jassids, Whitefly and Thrps for Guntur and Faridkot districts are found to be 8.28, 6.71, 8.67, 8.91, 7.76 and 9.25%, respectively. It may be noted that models for all the three pests in two districts perform quite satisfactorily as the RMAPE values are less than 10%. Further, it is to be noted that in both districts, the population of Whitefly is best predicted followed by Jassids and Thrips.” Examiner interprets the model error calculation (RMAPE) as testing the accuracy of the model.); generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model ([Page 385 Section Diagnostic Checking]“The model verification is concerned with checking the residuals of the model to see if they contained any systematic pattern which still could be removed to improve the chosen ARIMAX model, which has been done through examining the autocorrelations and partial autocorrelations of the residuals of various orders.” Examiner interprets model verification of the AIRMAX model as generating the forecast models with the highest test accuracy. Time series weather variables are considered in the ARIMAX model as well as error on page 382 Section AIRMAX Model.);
It would have been obvious of one of skill in the art at the time of filing to combine the pest and disease model taught by Wiles with the agricultural situational awareness tool taught by Benkert with the method of for applying a pesticide to a crop taught by Lin and the relative mean absolute prediction error calculation taught by Arya. Doing so can evaluation forecasting prediction error (Abstract, Arya).
Wiles in view of Benkert, Lin, and Arya discloses validating and adapting the optimum pest forecasting model based on reported first set of inputs ([Col 17 line 59], Wiles “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.”), by: receiving images from the reported first set of inputs ([Col 8 line 58], Wiles “Input data 110 may also include many other types of data that can be used by the crowd-sourced pest and disease model… Such other data may include imagery data”) but does not explicitly disclose: filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images; analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture; omputing maturity of the pest based on the analyzed one or more features; adapting the optimum forecasting model based on the computed maturity of the pest;
However, Gavhale discloses in the same field of endeavor: filtering the received images to identify pest/disease patches and extract corresponding portion of vegetation as region of interest (ROI) in the images ([Section C. Image Segmentation and [Fig 2] “Image segmentation is process used to simplify the representation of an image into something that is more meaningful object of interest… Kmeans clustering is used to separate the leaf image into different clusters if a leaf contains more than one disease.”); 
analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture ([Section D. Feature Extraction] “Image features usually include color, shape and texture features in image processing”); computing maturity of the pest based on the analyzed one or more features ([Section E. Classifier] “The Support Vector Machine (SVM) classifiers differentiate citrus leaf disease i.e. canker and anthracnose.” Examiner interrupts the model prediction as a computed maturity.); and adapting the optimum forecasting model based on the computed maturity of the pest ([Section E. Classifier] “The different training and testing samples are used while performing training and testing using classifier mention in table-II and the accuracy of the system is based on the performance evaluation parameter i.e. false acceptance rate (FAR) is 4%, false recognition rate (FRR) is 3% and the genuine acceptance rate (GAR) is 96% for the SVM RBF classifier.”).
It would have been obvious of one of skill in the art at the time of filing to combine processed imagery data taught by Wiles with the agricultural situational awareness tool taught by Benkert with the method of for applying a pesticide to a crop taught by Lin with the relative mean absolute prediction error calculation taught by Arya, and the Image processing techniques taught by Gavhale. Doing so can provide image processing techniques used in performing early detection of plant diseases (Abstract, Gavhale).

Regarding Claim 5
Wiles in view of Benkert, Lin, Arya, and Gavhale discloses: The processor implemented method of claim 1, wherein the reported first set of inputs comprises one or more of participatory sensing inputs and crowd sourcing inputs pertaining to the agronomic information ([Col 9 line 44], Wiles “Crowd-sourced observations, as noted above, may be provided from multiple sources, such as for example growers, farmers, land owners, equipment operators, crop advisors or consultants, and any other responsible entities”).

Regarding Claim 11


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sann (US 2002/0016676) also describes evaluating the accuracy of a pest forecasting model (Para 0030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127